           Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.1 Page 1 of 15
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COUR 1. - - --r : ·~ ;j
                                                                     for the                                             _!I   "
                                                                                                                   i---- -·-··------ ----,
                                                         Southern District of California
                                                                                                                   I ",..,               ,I
                                                                                                                   I SEP 1 9 2019 l
              In the Matter of the Search of
         (Briefly describe the property to be searched
                                                                        )
                                                                        )
                                                                                                                   1               _ -----------   !
                                                                                                               C, __ ·-,'.·- -, , ,0 1C, ,_- - Jr'.T
          or identify the person by name and address)                   )           Case No.                SOUTHc:HN ulS i H1C f Cr CA~lrORNIA
                                                                        )                                   BY                                 DEPUTY
                  One Alcatel Cellular Phone
                      Model No. 1066G                                   )
                    FCC ID: 2ACCJBO98                                   )

                                             APPLICATION FOR A SEARCH WARRANT
                                                                                                                  .'19MJ
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A (incorporated herein)
located in the               Southern             District of               California             , there is now concealed (identify the
                                                                -   -----------
person or describe the property to be seized):
 See Attachment B (incorporated herein)


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                       Offense Description
        21 U.S.C. Secs. 952, 960, and              Import. of CS ( and Conspiracy); Distr. and Poss. with Intent to Distr. CS (and
        963; 21 U.S.C. Secs. 841 and               Conspiracy); and Unlawful Use of a Communication Facility
        846; 21 U.S.C. Secs. 843(b)
          The application is based on these facts:
        See attached Affidavit (incorporated herein)




                        18
           ~ Continued on the attached sheet.
           0 Delayed notice of
             under                                                                       the -
                                     days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                     U.S.C. § 3103a, the basis ofwhkh is set forth on



                                                                                               ~                  '""
                                                                                         Guillermo Diaz, HSI Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                   Judge's signature

City and state: San Diego, California                                              Hon. William V. Gallo, U.S . Magistrate Judge
                                                                                                Printed name and title
       Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.2 Page 2 of 15




 1
 2

 3
 4

 5
 6

 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10    INTHEMATTEROFTHESEARCHOF                        AFFIDAVIT OF SPECIAL AGENT
                                                      GUILLERMO DIAZ IN SUPPORT
11    One Alcatel Cellular Phone                      OF A SEARCH WARRANT
      Model No. 1066G
12    FCC ID: 2ACCJBO98
13
14
           I, Special Agent Guillermo Diaz, having been duly sworn, declare and state as
15
     follows:
16
                                                 I.
17
                                       INTRODUCTION
18
           1.    I make this affidavit in support of an application for a warrant to search the
19
     following electronic devices:
20
                        Alcatel Cellular Phone
21                      Model No. 1066G
                        FCC ID: 2ACCJBO98
22                      (Target Device)

23   and seize evidence of crimes, specifically violations of Title 21, United States Code,

24 Sections 952, 960, and 963, Unlawful Importation of a Controlled Substance (and
25 Conspiracy to do the same); Title 21, United States Code, Sections 841 and 846,
26 Distribution and Possession with Intent to Distribute Controlled Substances (and
27 Conspiracy to do the same); and Section 843(b), Unlawful Use of a Communication
28 Facility (the Target Offenses).
      Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.3 Page 3 of 15




 1         2.    The Target Device was seized from Defendant Andrianna Perez (Defendant)
 2 at the time of her arrest for Importation ofMethamphetamine on August 7, 2019, at the San
 3 Ysidro Port of Entry. The. Target Device was found in Defendant's vehicle at the time of
 4 her arrest. The Target Device is currently stored in the vault located at 2255 Niels Bohr
 5 Court, in San Diego, California.
 6         3.    The search of the Target Device supports an investigation and prosecution of
 7 Defendant for the Target Offenses. Based on the information below, there is probable cause
 8 to believe that a search of the Target Device, as described in Attachment A will produce
 9 evidence of the Target Offenses, as described in Attachment B.
1O         4.    The following is based upon my experience and training, investigation, and
11 consultation with other law enforcement agents and officers experienced in narcotics
12 violations, including the Target Offenses. The evidence and information contained herein
13 was developed from interviews and my review of documents and evidence related to this
14 case. Because I make this affidavit for the limited purpose of obtaining a search warrant
15 for the Target Device, it does not contain all of the information known by me or other
16 federal agents regarding this investigation, but only sets forth those facts believed to be
17 necessary to establish probable cause. Dates and times are approximate, and refer to Pacific
18 Standard Time (PST) unless otherwise specified.
19                                              II
20                      AFFIANT'S EXPERIENCE AND TRAINING
21         5.    I am a Special Agent (SA), with the United States Department of Homeland
22 Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
23 Investigations (HSI). I have been employed by HSI as a Special Agent since February of
24 2011. I am a graduate of the Criminal Investigator Training Program at the Federal Law
25 Enforcement Training Center (FLETC), where I received training on conducting federal
26 criminal investigations, including, but not limited to, the gathering of evidence,
27 preservation of a crime scene, and the use of electronic evidence.· I am currently assigned
28
                                                 2
       Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.4 Page 4 of 15




 1 to HSI's Contraband Smuggling Group in San Diego, California. My current
 2 responsibilities include investigating narcotics smugglers.
 3         6.     I am a federal law enforcement officer within the meaning of Rule 41 (a)(2)(C)
 4 of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a) to make
 5 applications for search and seizure warrants and to serve arrest warrants. I am authorized
 6 to investigate violations of laws of the United States and to execute warrants issued under
 7 the authority of the United States.
 8         7.     My training and experience in narcotics enforcement has included narcotics
 9 interdiction, the identification of different types of narcotics, including methamphetamine,
1O and the investigation of persons in possession of narcotics for purposes of sales and
11 transportation. In addition, I speak regularly with narcotics investigators at the federal, state
12 and local level regarding the manner in which sellers of narcotics store, transport and sell
13 narcotics.
14         8.     I have participated in many aspects of criminal investigations including the
15 issuance of subpoenas, reviewing evidence, conducting physical and electronic
16 surveillance, working with informants, and the execution of search and arrest warrants.
17         9.     Through the course of my training, investigations, and conversations with
18 other law enforcement personnel, I am aware that it is a common practice for narcoti~s
19 smugglers to work in concert with other individuals and to do so by utilizing cellular
20 telephones to maintain communications with co-conspirators in order to further their
21 criminal activities. This is particularly true in cases involving distributional quantities of
22 hard narcotics, such as cocaine, heroin, and methamphetamine. Typically, load drivers
23 smuggling narcotics across the border from Mexico into the United States are in telephonic
24 contact with co-conspirators immediately prior to and following the crossing of the load
25 vehicle, at which time they receive instructions on how to cross and where and when to
26 deliver the controlled substances. Narcotics smugglers and their organizations use
27 cellular/mobile telephones, in part, because these individuals believe law enforcement is
28 unable to track the phone numbers of calls placed to and from cellular/mobile telephones.
                                                   3
       Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.5 Page 5 of 15




 1         10.   Based upon my training and experience as an HSI Special Agent, my
 2 participation in the inv_estigation of narcotic organizations, and consultations with law
 3 enforcement officers experienced with narcotic trafficking investigations, and all the facts
 4 and opinions set forth in this Affidavit, I submit the following:
 5               a.     Drug smugglers will use cellular telephones because they are mobile
 6 and they have instant access to telephone calls, text, email, Internet, social networking
 7 websites, and voice messages.
 8               b.     Drug smugglers believe that cellular telephones provide greater
 9 insulation and protection against court-ordered wiretaps, and they believe in the inability
10 of law enforcement personnel to simultaneously track the originating and destination
11 telephone numbers of calls placed to and from their cellular telephone.
12               c.     Drug smugglers will use cellular telephones because they are able to
13 monitor the progress of their illegal cargo while the conveyance is in transit.
14               d.     Drug smugglers and their accomplices will use cellular telephones
15 because they can easily arrange and/or determine what time their illegal cargo will arrive
16 at predetermined locations to facilitate the further distribution of their illegal cargo within
17 the United States.
18               e.     Drug smugglers will use cellular telephones to direct drivers to
19 synchronize an exact drop off and/or pick up time of their illegal cargo.
20               f.     Drug smugglers will use cellular telephones to notify or warn their
21   accomplices of law enforcement activity, including the presence and location of marked
22 and unmarked units, as well as the operational status of Border Patrol checkpoints or Ports
23 of Entry within the United States.
24               g.     The use of cellular telephones by drug smugglers tends to generate
25 evidence that is stored on the cellular telephones, including, but not limited to emails, text
26 messages, photographs, audio files, call logs, address book entries, IP addresses, social
27 network data, and location data.
28
                                                  4
      Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.6 Page 6 of 15




 1        11.   Subscriber Identity Module (SIM) Cards, also known as subscriber identity
 2 modules, are smart cards that store data for cellular telephone subscribers. Such data
 3 includes user identity, location and phone number, network authorization data, personal
 4 security keys, contact lists and stored text messages. Much of the evidence generated by a
 5 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
 6 been utilized in connection with that telephone.
 7        12.   Based upon my training and experience as a Special Agent, and consultations
 8 with law enforcement officers experienced in narcotics smuggling investigations, and all
 9 the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
1O telephones often contain electronic records, phone logs and contacts, voice and text
11 communications, and data such as emails, text messages, chats and chat logs from various
12 third-party applications, photographs, audio files, videos, and location data. This
13 information can be stored within disks, memory cards, deleted data, remnant data, slack
14 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
15 Specifically, I have learned, through my training and education, that searches of
16 cellular/mobile telephones associated with narcotics smuggling investigations yield
17 evidence:
18               a.    tending to indicate efforts to import methamphetamine, or other
19 federally controlled substances from Mexico into the United States, and to distribute
20 methamphetamine or other federally controlled substances within the United States;
21              b.     tending to identify accounts, facilities, storage devices, and/or
22 services-such as email addresses, IP addresses, and phone numbers-used to facilitate
23 the . importation or distribution of methamphetamine, or other federally controlled
24 substances from Mexico into the United States;
25               c.    tending to identify co-conspirators, criminal associates, or others
26 involved in the importation or distribution of methamphetamine, or other federally
27 controlled substances from Mexico into the United States;
28
                                                5
       Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.7 Page 7 of 15




 1               d.     tending to identify travel to or presence at locations involved in the
 2 importation or distribution of methamphetamine, or other federally controlled substances
 3 from Mexico into the United States;
 4               e.     tending to identify the user of, or persons with control over or access
 5 to, cellular/mobile telephone(s); and/or
 6               f.     tending to place in context, identify the creator or recipient of, or
 7 establish the time of creation or receipt of communications, records, or data involved in the
 8 activities described above.
 9                                                III
10                            STATEMENT OF PROBABLE CAUSE
11   A.    DEFENDANT'S ARREST
12         13.   On August 7, 2019, at around 7:45 a.m., Defendant Andrianna Perez applied
13 for entry into the United States at the San Ysidro Port of Entry. She was the driver,
14 registered owner, and sole occupant of a white 2001 GMC Sonoma bearing California
15 license plate 82274S2.
16         14.   Customs and Border Protection Officer (CBPO) Daluz was conducting a pre-
17 primary operations during this time. CBPO Daluz approached Defendant's vehicle, spoke
18 to her about where she was going, and received two negative oral declarations from
19 Defendant. CBPO Daluz asked Defendant if she owned the vehicle she was driving, and
20 she stated she owned the vehicle, but was going to San Diego to get the registration
21   "situated." CPBO Daluz noticed Defendant appeared to be nervous, so he called for CBPO
22 Perez and his trained Human-Narcotics Detection Dog (HNDD).
23         15.   While screening the vehicle, CBPO Perez's HNDD alerted to the inside the
24 cab of the truck. CBPO Daluz inspected the area underneath the truck's bench seat and
25 discovered packages. Defendant was then escorted to the security office the truck was sent
26 to an area for further inspection. Before the truck arrived in the secondary inspection area,
27 it was scanned using a Z-Portal machine. CBPO Parrilla reviewed the scanned imapes and
28 noticed anomalies in the area behind the driver's seat.
                                                 6
        Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.8 Page 8 of 15




 1         16.   In the secondary inspection area, CBPO Dominguez conducted a physical
 2 inspection of the truck. He discovered a total of twenty-six (26) packages: two (2) packages
 3 under carpeting, three (3) packages under the driver's seat, and twenty-one (21) packages
 4 behind the seat on the rear panel wall covered by fabric. Seventeen packages contained a
 5 substance that field tested positive for the properties of methamphetamine and weighed a
 6 total of 8.22 kilograms (18.12 lbs.). The other nine packages were identified as sodium
 7 bicarbonate by a field test and weighed a total of 9.08 kilograms (20.01 lbs.). I suspect a
 8 more complete analysis of the substance that field-tested as containing sodium bicarbonate
 9 will reveal that it is actually fentanyl. CBPO Dominguez also removed the Target Device
10 during his search of Defendant's vehicle and seized it.
11 B.      DEFENDANT'S POST-MIRANDA STATEMENT
12         17.    After her arrest, Defendant was advised of her Miranda rights. She elected
13 to waive them and make a statement.
14         18.   Defendant said she was going to the San Diego to get her job back and go to
15 the California Department of Motor Vehicles.
16         19.   Defendant stated that two individuals named "Oscar" and "Anthony"
17 attempted to recruit her to smuggle drugs across the border, and are known to recruit drivers
18 to smuggle drugs. Defendant stated that she agreed to transport money across the border,
19 but did not agree to smuggle drugs.
20         20.   Defendant stated that she did not look in the vehicle prior to driving it, but has
21 checked the vehicle's cab when driving the truck on prior occasions.
22         21.   Defendant stated she was crossing the border in the truck regularly because
23 she wanted to cross enough times so she would stop being referred for secondary
24 inspection.
25 C.      DEFENDANT'S BORDER CROSSING HISTORY
26         22.   Defendant crosses the border fairly frequently. Defendant appears to have
27 crossed the border almost exclusively through the pedestrian lanes up until around June 7,
28 2019 (two months prior to her arrest). After June 7, 2019, she crossed the border almost
                                                  7
       Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.9 Page 9 of 15




 1 exclusively in the white GMC Sonoma truck she was driving on the day of her arrest. She
 2 crossed the border into the United States in the GMC Sonoma truck a total of nine (9)
 3 times, including the day of her arrest.
 4         23.   Defendant stated in her Post-Miranda interview that she started crossing the
 5 border in the truck regularly so she would stop getting sent to the secondary lot for review
 6 by CBP (i.e., she was "burning the plates").
 7         24.   Further, once Defendant began crossing the border in the truck, it appears she
 8 often entered the United States and then only stayed for a short period of time before
 9 driving the car back south into Mexico. 1 For example, on July 31, 2019, Defendant entered
10 the United States in the truck at approximately 8:56 p.m. and then the truck drove back into
11 Mexico at around 9:32 p.m. (approximately 36 minutes later). Similarly, on July 9, 2019,
12 Defendant drove the GMC truck into the United States around 9:02 p.m. and then the truck
13 drove back into Mexico around 9:14 p.m. (approximately 12 minutes later). These short
14 trips into the United States are consistent with an individual who is crossing the border
15 solely for the purpose of establishing a crossing history with a vehicle.
16         25.   Based on my experience investigating narcotics smugglers, Defendant may
17 have used the Target Device to coordinate with the other parties involved regarding the
18 importation of methamphetamine. I believe that recent calls made and received, telephone
19 numbers, contact names, electronic mail (email) addresses, appointment dates, text
20 messages, email messages, messages and posts from social networking sites, pictures, and
21 other digital information may be stored in the memory of the Target Device. This data
22 may include information that is relevant to Defendant's narcotics trafficking activities,
23 including identifying other persons involved in their narcotics trafficking activities.
24         26.   Drug trafficking conspiracies require intricate planning and coordination. This
25 often occurs days, weeks, or even months prior to the actual importation of the drugs into
26
           1
27         The available crossing records only indicate the white GMC truck drove back south
   into Mexico. I am operating under the assumption that Defendant was the person driving
28 the truck back south.
                                                  8
      Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.10 Page 10 of 15




 1 the United States. All parties involved communicate with one another in efforts to ensure
 2 success in getting their valuable cargo to its destination within the United States.
 3 Accordingly, probable cause exists to believe that evidence of the aforementioned offense
 4 exists on the Target Device for the period of May 7, 2019 through August 7, 2019.
 5                                                 III
 6                                      METHODOLOGY
 7         27.    It is not possible to determine, merely by knowing the cellular telephone's
 8 make, model and serial number, the nature and types of services to which the device is
 9 subscribed and the nature of the data stored on the device. Cellular devices today can be
10 simple cellular telephones and text message devices, can include cameras, can serve as
11 personal digital assistants and have functions such as calendars and full address books and
12 can be mini-computers allowing for electronic mail services, web services and rudimentary
13 word processing. An increasing number of cellular service providers now allow for their
14 subscribers to access their device over the internet and remotely destroy all of the data
15 contained on the device. For that reason, the device may only be powered in a secure
16 environment or, if possible, started in "flight mode," which disables access to the network.
17 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
18 equivalents and store information in volatile memory within the device or in memory cards
19 inserted into the device. Current technology provides some solutions for acquiring some of
20 the data stored in some cellular telephone models using forensic hardware and software.
21 Even if some of the stored information on the device may be acquired forensically, not all
22 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
23 data acquisition or that have potentially relevant data stored that is not subject to such
24 acquisition, the examiner must inspect the device manually and record the process and the
25 results using digital photography. This process is time and labor intensive and may take
26 weeks or longer.
27         28.    Following the issuance of this warrant, I will collect the Target Device and
28 subject it to analysis. All forensic analysis of the data contained within the Target Device
                                                  9
      Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.11 Page 11 of 15




 1 and memory card(s) will employ search protocols directed exclusively to the identification
 2 and extraction of data within the scope of this warrant.
 3         29.   Based on the foregoing, identifying and extracting data subject to seizure
 4 pursuant to this warrant may require a range of data analysis techniques, including manual
 5 review, and, consequently, may take weeks or months. The personnel conducting the
 6 identification and extraction of data will complete the analysis within ninety (90) days of
 7 the date the warrant is signed, absent further application to this court. ·
 8                                                 IV
 9                                         CONCLUSION
10         30.   Based on all of the facts and circumstances described above, my training and
11   experience, and consultations with other law enforcement officers, there is probable cause
12 to conclude that Defendant utilized the Target Device to facilitate the commission of the
13 Target Offenses.
14         31.   Given the dates when Defendant's crossing patterns shifted from crossing via
15 the pedestrian lanes, to crossing the border in a vehicle, to crossing the border in the Truck,
16 probable case exists to believe that evidence of aforementioned offenses exists on the
17 Target Device from the period of May 7, 2019 to August 7, 2019.
18         32.   Because the Target Device was promptly seized during the investigation of
19 Defendant's drug trafficking activities and has been securely stored, there is probable cause
20 to believe that evidence of illegal activity committed by Defendant continues to exist on
21   the Target Device.
22 II
23 II
24 II
25 II
26 II
27 II
28 II
                                                  10
     Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.12 Page 12 of 15




 1        33.    Based upon my experience and training, consultation with other agents in
 2 narcotics investigations, consultation with other sources of information, and the facts set
 3 forth herein, I believe that the items to be seized set forth in Attachment B (incorporated
 4 herein) are likely to be found in the property to be searched described in Attachment A
 5 (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
 6 authorizing me, or another federal law enforcement agent specially trained in digital
 7 evidence recovery, to search the items described in Attachment A, and seize the items listed
 8 in Attachment B.
 9        I declare under penalty of perjury that t    regoing is true and correct to the best of
10 my knowledge and belief.
11
                                           Special Agent Guillermo Diaz
12                                         Homeland Security Investigations
13
14        Sworn to and subscribed before me this      tq      day of September, 2019.

15
16                                   HON. WILLIAM V. GALLO
17                                   UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28
                                                 11
    Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.13 Page 13 of 15



                                 ATTACHMENT A

                           PROPERTY TO BE SEARCHED

       The following property is to be searched in connection with an investigation of
violation of Title 21, United States Code, Sections 952, 960, and 963, Unlawful
Importation of a Controlled Substance (and Conspiracy to do the same); Title 21, United
States Code, Sections 841 and 846, Distribution and Possession with Intent to Distribute
Controlled Substances (and Conspiracy to do the same); and Section 843(b ), Unlawful Use
of a Communication Facility:

                  Alcatel Cellular Phone
                  Model No. 1066G
                  FCC ID: 2ACCJBO98
                  (Target Device)




      The Target Device is currently in the possession of the Department of Homeland
Security, Homeland Security Investigations as evidence and is being stored in the vault
located at 2255 Niels Bohr Court, in San Diego, California.
    Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.14 Page 14 of 15



                                    ATTACHMENT B

       Authorization to search the Target Device, described in Attachment A, includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the Target Device for evidence described below. The
seizure and search of the Target Device shall follow the search methodology described in
the attached affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats, and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of May 7, 2019 to August 7, 2019:

      a.     tending to indicate efforts to import methamphetamine, or other federally
             controlled substances from Mexico into the United States, and to distribute
             methamphetamine or other federally controlled substances within the United
             States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such
             as email addresses, IP addresses, and phone numbers-used to facilitate the
             importation or distribution of methamphetamine, or other federally controlled
             substances from Mexico into the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved in
             the importation of methamphetamine, or other federally controlled substances
             from Mexico into the United States, and/or the distribution of
             methamphetamine or other federally controlled substances within the United
             States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of methamphetaniine, or other federally controlled substances
             from Mexico into the United States, and/or and the distribution of
             methamphetamine or other federally controlled substances within the United
             States;

      e.     tending to identify the user of, or persons with control over or access to, the
             Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish the
             time of creation or receipt of communications, records, or data involved in the
             activities described above;
    Case 3:19-mj-04058-WVG Document 1 Filed 09/19/19 PageID.15 Page 15 of 15



which are evidence of violations of Title 21, United States Code, Sections 952, 960, and
963, Unlawful Importation of a Controlled Substance (and Conspiracy to do the same);
Title 21, United States Code, Sections 841 and 846, Distribution and Possession with Intent
to Distribute Controlled Substances (and Conspiracy to do the same); and Section 843(b),
Unlawful Use of a Communication Facility.
